Title: Thomas Jefferson to John Melish, 13 January 1813
From: Jefferson, Thomas
To: Melish, John


          Dear Sir Monticello Jan. 13. 13.
          I recieved duly your favor of Dec. 15. and with it the copies of your map and travels, for which be pleased to accept my thanks. the book I have read with extreme satisfaction and information. as to the Western states particularly, it has greatly edified me; for of the actual condition of that interesting portion of our country I had not an adequate idea. I feel myself now as familiar with it as with the condition of the maritime states. I had no conception that manufactures had made such progress there, and particularly of the number of spinning carding and spinning machines dispersed thro’ the whole country. we are but beginning here to have them in our private families. small spinning jennies of from half a dozen to 20. spindles will soon however make their way into the humblest cottages as well as the richest houses: and nothing is more certain than that the coarse & midling cloathing for our families will for ever hereafter continue to be made within ourselves. I have hitherto myself depended entirely on foreign manufactures: but I have now 35 spindles agoing, a hand carding machine, & looms with the flying shuttle for the supply of my own farms, which will never be relinquished in my time. the continuance of the war will fix the habit generally, and out of the evils of impressment and of the orders of council a great blessing for us will grow. I have not formerly been an advocate for great manufactories. I doubted whether our labor, employed in agriculture and aided by the spontaneous energies of the earth, would not procure us more, than we could make ourselves, of other necessaries. but other considerations entering into the question, have settled my doubts.
          The candour with which you have viewed the manners & condition of our citizens, is so unlike the narrow prejudices of the French & English travellers preceding you, who, considering each the manners and habits of their own people as the only orthodox, have viewed every thing differing from that test as boorish and barbarous, that your work will be read here extensively, and operate great good.
          Amidst this mass of approbation which is given to every other part of the work, there is a single sentiment which I cannot help wishing to bring to what I think the correct one , : and, on a point so interesting, I value your opinion too highly not to ambition it’s concurrence with my own. stating in Vol. 1. pa. 63. the principle of difference between the two great political parties here, you conclude it to be ‘whether the controuling power shall be vested in this or that set of men.’ that each party endeavors to get into the administration of the government, & to exclude the other from power, is true, and may be stated as a motive of action; but this is only secondary; the primary motive being a real and radical difference of political principle. I sincerely wish our differences were but personally who should govern, and that the principles of our constitution were those of both parties. unfortunately it is otherwise; and the question of preference between monarchy and republicanism, which has so long divided mankind elsewhere, threatens a permanent division here.among that section of our citizens called federalists, there are three shades of opinion—distinguishing between the leaders and people who compose it, the leaders consider the English constitution as a model of perfection, some, with a correction of it’s vices, others with all it’s corruptions & abuses. this last was Alexander Hamilton’s opinion, which others as well as myself have often heard him declare, and that a correction of what are called it’s vices would render the English an impracticable government. this government they wished to have established here, and only accepted and held fast, at first, to the present constitution, as a stepping stone to the final establishment of their favorite model. this party has therefore always clung to England as their prototype and great auxiliary in promoting and effecting this change. a weighty minority however of these leaders, considering the voluntary conversion of our government into a monarchy as too distant if not desperate, wish to break off from our union it’s Eastern fragment as being in truth the hot bed of American monarchism, with a view to a commencement of their favorite government, from whence the other states may gangrene by degrees, and the whole be thus brought finally to the desired point. for Massachusets, the prime mover in this enterprise, is the last state in the union to mean a final separation, as being of all the most dependant on the others. not raising bread for the sustenance of her own inhabitants, not having a stick of timber for the construction of vessels her principal occupation, nor an article to export in them, where would she be, excluded from the ports of the other states, and thrown into dependance on England, her direct & natural, but now insidious, rival? at the head of this minority is what is called the Essex junto of Massachusets. but the majority of these leaders, do not aim at separation. in this they adhere to the known principle of General Hamilton, never under any views to break the union. Anglomany, Monarchy, & Separation then are the principles of the Essex federalists, Anglomany & Monarchy, those of the Hamiltonians, and Anglomany alone that of the portion among the people who call themselves federalists. these last are as good republicans as the brethren whom they oppose, & differ from them only in the devotion to England and hatred of France, which they have imbibed from their leaders. the moment that these leaders should avowedly propose a separation of the union, or the establishment of regal government, their popular adherents would quit them to a man, & join the republican standard, and the partisans of this change, even in Massachusets, would thus find themselves an army of officers without a soldier.the party called republican is steadily for the support of the present constitution. they obtained at it’s commencement all the amendments to it they desired. these reconciled them to it perfectly, and if they have any ulterior view, it is only perhaps to popularise it further, by shortening the Senatorial term, and devising a process for the responsibility of judges more practicable than that of impeachment. they esteem the people of England & France equally, & equally detest the governing powers of both. this I verily believe, after an intimacy of 40. years with the public councils & characters, is a true statement of the grounds on which they are at present divided, and that it is not merely an ambition for power. an honest man can feel no pleasure in the exercise of power over his fellow citizens. and, considering as the only offices of power those conferred by the people directly, that is to say, the Executive & Legislative functions of the General & State governments, the common refusal of these, & multiplied resignations, are proofs sufficient that power is not alluring to pure minds, and is not, with them, the primary object principle of contest. this is my belief of it; it is that on which I have acted; and had it been a mere contest who should be permitted to administer the government according to it’s genuine republican principles, there has never been a moment of my life in which I should have relinquished for it the enjoiments of my family, my farm, my friends & books.you expected to discover the difference of our party principles in Genl Washington’s Valedictory, & my Inaugural addresses. not at all. Genl Washington did not harbour one principle of federalism. he was neither an Angloman, a monarchist nor a Separatist. he sincerely wished the people to have as much self-government as they were competent to exercise themselves. the only point in which he and I ever differed in opinion was that I had more confidence than he had in the natural integrity and discretion of the people; and in the safety and extent to which they might trust themselves with a controul over their government. he has asseverated to me a thousand times his determination that the existing government should have a fair trial, and that in support of it he would spend the last drop of his blood. he did this the more repeatedly, because he knew Genl Hamilton’s political bias, and my apprehensions from it. it is a mere calumny therefore in the Monarchists to associate General Washington with their principles, but that may have happened in this case which has been often seen in ordinary cases, that by often repeating an untruth men come to believe it themselves. it is a mere artifice in this party to bolster themselves up on the revered name of that first of our worthies.—if I have dwelt longer on this subject than was necessary, it proves the estimation in which I hold your ultimate opinions, and my desire of placing the subject truly before them. in so doing I am certain I risk no use of the communication which may draw me into contention before the public. tranquility is the summum bonum of a Septagenaire.—To return to the merits of your work, I consider it as so lively a picture of the real state of our country, that if I can possibly obtain opportunities of conveyance, I propose to send a copy to a friend in France, and another to one in Italy, who I know will translate & circulate them it as an antidote to the misrepresentations of former travellers. but whatever effect my profession of political faith may have on your general opinion, a part of my object will be obtained, if it satisfies you as to the principles of my own action, and of the high respect & consideration with which I tender you my salutations
          
            Th:
            Jefferson
        